905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KHALIL-ULLAH AL-MUHAYMIN;  Prince Lemuel Muhammad Mahdi,Plaintiffs-Appellants,v.Charles BUTTRINI;  Stephen Norris;  David Haines;  W.J.Michael Cody;  Wanda Neal;  Joe K. Fry;  Howard Litz;  GlennA. Hickey;  H. Scott Reams;  Minie Ann Armes;  Floyd E.Freytag;  B.F. Woolum;  Donald Painter;  Vera Scarbrough;C. Ann Alexander;  H.H. Hooper;  Robert J. Howell;  Eddie L.Bryan, Defendants-Appellees.
No. 89-5767.
United States Court of Appeals, Sixth Circuit.
June 21, 1990.

1
Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and WENDELL A. MILES, Senior District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
It appears from the record that the district court entered an order on April 7, 1989, denying appellants' motion for the appointment of counsel in this civil rights action.  Appellants have appealed from that order.  The appellants' action is still pending in district court but has been stayed during the pendency of this appeal.  An order denying appointment of counsel is not appealable.   Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 764 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation